DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 08/24/2022 has been entered. Claims 11 and 12 have been cancelled. Claims 1, 3, 7, 9 and 15 have been amended. Applicant added new claim 22. Therefore, claims 1-10 and 13-22 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, US (2005/0274571) in view of Kurzer, US (2015/0376946) or in the alternative over Simpson, US (2005/0274571) in view of Kurzer, US (2015/0376946) in further view of Peterson, US (2017/0356244).
In regards to claim 1 Simpson discloses:
A multipurpose ladder (10; fig. 1) comprising: a first inner section (right side 22) having a first inner right rail (see annotated drawings), a first inner left rail (see annotated drawings) in parallel and spaced relation with the first inner right rail (as shown in fig. 1) and a plurality of first inner rungs (right 36s; fig. 2) attached to the first inner left and right rail (fig. 2); a first articulated hinge (right hand side 16) attached to the first inner right rail with a first set of fasteners (right hand side124; fig. 10); a second articulated hinge (left hand side 16) attached to the first inner left rail with a second set of fasteners (left hand side 124); a second inner section (left side 22) having a second inner right rail (see annotated drawings), and a second inner left rail (see annotated drawings) in parallel and spaced relation with the second inner right rail (fig. 1) and a plurality of second inner rungs (left 36s; fig. 2) attached to the second inner left and right rails (fig. 2), the second inner right rail attached to the first articulated hinge (see annotated drawings) and the second inner left rail attached to the second articulated hinge (see annotated drawings) so the second inner section can rotate about the first and second articulated hinges relative to the first inner section; a first outer section (right side 20) having a first outer right rail (see annotated drawings), and a first outer left rail (see annotated drawings) in parallel and spaced relation with the first outer right rail (fig. 1) and a plurality of first outer rungs (right 26s; fig. 2) attached to the first outer left and right rails (fig. 2), the first outer right rail disposed about the first inner right rail with the first inner right rail sliding up and down relative to the first outer right rail (fig. 1 & 2), the first outer right rail having a bend (at lock bracket; see annotated drawings) outward relative to the first inner right rail (bend that causes outer rails to extend outward as shown in fig. 1-2) which defines a lower portion of the first outer right rail below the bend (lower portion of first outer right rail); a first locking bar (right 102; fig. 2) attached to the first outer section which locks the first inner right rail in place relative to the first outer right rail in a locked state and allows the first inner right rail to slide relative to the first outer right rail in the unlocked state; and a second outer section (left side 20) having a second outer right rail (see annotated drawings), and a second outer left rail (see annotated drawings) in parallel and spaced relation with the second outer right rail (fig. 1) and a plurality of second outer rungs (left 26s; fig. 2) attached to the second outer left and right rails, the second outer right rail disposed about the second inner right rail with the second inner right rail sliding up and down relative to the second outer right rail (figs. 1 & 2). 

    PNG
    media_image1.png
    833
    769
    media_image1.png
    Greyscale

	In regards to claim 1 Simpson does not disclose the hinges articulate at least 80 [degrees]. However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the hinges articulate at least 80 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the hinges articulate at least 80 degrees in order to provide a range where the ladder can be open to where it can stand alone in a sturdy manner while also being foldable to a compact storage friendly configuration. 
	In regards to claim 1 Simpson does not disclose the bend is at least 7 degrees. However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the bend at least 7 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the bend at least 7 degrees in order to provide a stabilizing point for the outer rails far enough from the inner rails to provide stability while not too far so as to cause cracking at the bend point when a load is applied to the ladder.  
In regards to claim 1 Simpson does not explicitly disclose the multipurpose ladder having a weight to length ratio of less than 2.41 lbs/ft as a 14' IAA ANSI duty rated multipurpose ladder or a weight to length ratio of less than 2.27 lbs/ft as a 18' IAA ANSI duty rated multipurpose ladder or a weight to length ratio of less than 2.08 lbs/ft as a 22' IAA ANSI duty rated multipurpose ladder or a weight to length ratio of less than 2.34 lbs/ft as a 26' IAA ANSI duty rated multipurpose ladder or a weight to length ratio of less than 2.0 lbs/ft as a 14' IA ANSI duty rated multipurpose ladder or a weight to length ratio of less than 2.00 lbs/ft as a 18' IA ANSI duty rated multipurpose ladder or a weight to length ratio of less than 1.90 lbs/ft as a 22' IA ANSI duty rated multipurpose ladder or a weight to length ratio of less than 2.00 lbs/ft as a 26' IA ANSI duty rated multipurpose ladder.
Kurzer teaches a process that produces 28 feet ladder that weighs 43 pounds that meets ANSI standards (see excerpt of paragraphs [0027] and [0059] below). In other words, examiner presents that the ladder taught by Kurzer representing a 1.54 lbs. per foot weight to length ratio; hence a simple extrapolation would dictate that following the same manufacturing process, a ladder that is 26 feet, 22 feet, 18 feet and 14 feet would fall within the claims weight to length ratios as described in claim 1 above.


    PNG
    media_image2.png
    207
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    573
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to follow the manufacturing process as taught by Kurzer to manufacture the ladder of Simpson firstly to comply with the respective ANSI standards relative to the size of ladder being manufactured and secondly in order to have the predictable advantages of a durable heavy-duty ladder as suggested by Kurzer paragraph [0014] and [0027].
	If it was found that Simpson in view of Kurzer does not teach a bend in the first outer right rail. Examiner submits the above rejection in further view of Peterson; where Peterson teaches the first outer right rail having a bend (see annotated drawings) outward relative to the first inner right rail which defines a lower portion below the bend (120).

    PNG
    media_image4.png
    614
    577
    media_image4.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the bend protocol taught by Peterson onto the first outer right rail Simpson since it provides a portion of the outer rail that runs along the inner rail before it bends out to the lower section which allows for a more sturdy design and enhanced stability of the ladder especially in the retracted configuration.  
In regards to claim 2 Simpson discloses a plurality of brackets (see annotated drawings) disposed about the first outer right rail, and the first outer left rail, and the second outer right rail, and the second outer left rail, the brackets providing support to each of the outer right rails and outer left rails and strengthens them against bending forces (an added layer of material inherently strengthens against bending). 

    PNG
    media_image5.png
    345
    741
    media_image5.png
    Greyscale

	In regards to claim 3 Simpson discloses a first bracket (60; fig. 5 & 1; see annotated drawings) of the plurality of brackets disposed about and attached adjacent a top of the first outer right rail above the first locking bar (where at least part of the first bracket is above first locking bar 102), the first bracket having a shape which conforms with a cross sectional shape of the first right outer rail (fig. 1). 

    PNG
    media_image6.png
    309
    443
    media_image6.png
    Greyscale

	In regards to claim 4 Simpson discloses a second bracket (70; fig. 3 & 5) of the plurality of brackets disposed about the first outer right rail and above and attached adjacent a second highest first outer rung and below the first locking bar (where at least part of 70 is below the first locking bar 102 and above the second highest first outer rung as shown in fig. 5), the second bracket having a shape which conforms with the cross-sectional shape of the first outer right rail (fig. 3 & 5). 
	In regards to claim 5 Simpson discloses	a third bracket (80; fig. 3 & 6) of the plurality of brackets disposed about the first outer right rail and below and attached adjacent the second highest first outer rung (where at least part of 80 is below the second highest first outer rung as shown in fig. 3 & 6), the third bracket having a shape which conforms with the cross-sectional shape of the first outer right rail.
	In regards to claim 6 Simpson discloses a fourth bracket (see annotated drawings) of the plurality of brackets disposed about and attached adjacent a bottom of the first outer right rail (see annotated drawings of fig. 1), the fourth bracket having a shape which conforms with the cross-sectional shape of the first outer right rail (fig. 1 & 7).
			
    PNG
    media_image7.png
    402
    369
    media_image7.png
    Greyscale

	In regards to claim 7 Simpson discloses a lower cross brace (right and left 90) attached to the first outer right rail and the first outer left rail adjacent the bottom of the first outer right and left rails (fig. 3), and a fifth bracket  (96) of the plurality of brackets disposed inside the first outer right rail (as shown in fig. 3; reproduced below) and attached to the first outer right rail at a location where the lower cross brace is attached to the first outer right rail (fig. 3), the fifth bracket having a shape which conforms with the cross sectional shape of the first outer right rail (fig. 3).

    PNG
    media_image8.png
    444
    579
    media_image8.png
    Greyscale

	In regards to claim 8 Simpson discloses a sixth bracket (50 fig. 4, see annotated drawings of fig. 3) of the plurality of brackets disposed inside the first outer right rail and attached to the first outer right rail above the fourth bracket, the sixth bracket having a shape which conforms with the cross-sectional shape of the first outer right rail (fig. 4).

    PNG
    media_image9.png
    428
    546
    media_image9.png
    Greyscale

In regards to claim 8 Simpson does not disclose the sixth bracket attached to the first outer right rail below the fifth bracket. However, it would have been obvious to place or duplicate the sixth bracket below the fifth bracket (as shown in annotated drawings below) since the rearrangement / duplication of parts is generally recognized as being within the level of ordinary skill in the art and placing the sixth bracket below the fifth bracket would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to place the sixth bracket below the fifth bracket (as shown in annotated drawings below) since when the ladder is in the upright position and tilted to the side i.e. favoring the right or left legs, the location below the fifth bracket pointed to in the annotated drawings below would be most prone for bending/failure/crack propagation; hence having the sixth bracket at the location shown would yield a predictable strengthening effect.  

    PNG
    media_image10.png
    542
    579
    media_image10.png
    Greyscale

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson and Kurzer as applied to claim 8 above, and further in view of Peterson.
In regards to claim 9 Simpson and Kurzer do not teach an outer hinge spacer have bolt holes through which bolts extend to attach the first articulated hinge to the first outer right rail which has localized buttressing. 
However, Peterson teaches the first articulated hinge (fig. 4 equivalent to first articulated hinge of Simpson) includes an outer hinge spacer (left hand side 168; see annotated drawings) having bolt holes (see annotated drawings) through which bolts extend to attach the first articulated hinge to the first outer right rail the bolt holes of the outer hinge spacer has localized buttressing (see annotated drawings) about each bolt hole, where the buttressing causes the outer hinge spacer to be thicker than areas where there is no buttressing, the buttressing strengthening the outer hinge spacer against cracking or failure from forces applied to the bolts. 

    PNG
    media_image11.png
    603
    608
    media_image11.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize articulated hinge taught by Peterson in place of the articulated hinge of Simpson to provide for a hinge that can enable the two hinge assemblies to be selectively locked or unlocked to prohibit or permit relative rotation, respectively with a release structure that may be configured to be actuated and displace the retainer upon relative rotation of the hinge assemblies to (or through) a predetermined angular configuration; as suggested and motivated by Peterson.
In regards to claim 10 Simpson discloses the first outer right rail has a web (see annotated drawings) and a first flange (see annotated drawings) extending perpendicularly from the web (fig. 5) and a second flange (see annotated drawings) extending perpendicularly from the web and in parallel and spaced relation with the first flange (fig. 5), and wherein the first bracket has a web (62) and a first flange (64 away from viewer) extending perpendicularly from the web and a second flange (64 closer to viewer) extending perpendicularly from the web and in parallel and spaced relation with the first flange of the first bracket, the web of the first bracket contacts and conforms with the web of the first outer right rail (as shown in installed configuration in fig. 6), the first flange of the first bracket contacts and conforms with the first bracket of the first outer right rail and the second flange of the second bracket contacts and conforms with the second flange of the first outer right rail (as shown in installed configuration in fig. 6).

    PNG
    media_image12.png
    521
    530
    media_image12.png
    Greyscale

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, US (2005/0274571).
In regards to claim 13 Simpson discloses:
A multipurpose ladder (10; fig. 1) comprising: a first inner section (right side 22) having a first inner right rail (see annotated drawings), a first inner left rail (see annotated drawings) in parallel and spaced relation with the first inner right rail (as shown in fig. 1) and a plurality of first inner rungs (right 36s; fig. 2) attached to the first inner left and right rail (fig. 2); a first articulated hinge (right hand side 16) attached to the first inner right rail with a first set of fasteners (right hand side124; fig. 10); a second articulated hinge (left hand side 16) attached to the first inner left rail with a second set of fasteners (left hand side 124); a second inner section (left side 22) having a second inner right rail (see annotated drawings), and a second inner left rail (see annotated drawings) in parallel and spaced relation with the second inner right rail (fig. 1) and a plurality of second inner rungs (left 36s; fig. 2) attached to the second inner left and right rails (fig. 2), the second inner right rail attached to the first articulated hinge (see annotated drawings) and the second inner left rail attached to the second articulated hinge (see annotated drawings) so the second inner section can rotate about the first and second articulated hinges relative to the first inner section; a first outer section (right side 20) having a first outer right rail (see annotated drawings), and a first outer left rail (see annotated drawings) in parallel and spaced relation with the first outer right rail (fig. 1) and a plurality of first outer rungs (right 26s; fig. 2) attached to the first outer left and right rails (fig. 2), the first outer right rail disposed about the first inner right rail with the first inner right rail sliding up and down relative to the first outer right rail (fig. 1 & 2), the first outer right rail having a bend (at lock bracket; see annotated drawings) outward relative to the first inner right rail (bend that causes outer rails to extend outward as shown in fig. 1-2) which defines a lower portion (lower portion of first outer right rail) below the bend; a first locking bar (right 102; fig. 2) attached to the first outer section which locks the first inner right rail in place relative to the first outer right rail in a locked state and allows the first inner right rail to slide relative to the first outer right rail in the unlocked state; and a second outer section (left side 20) having a second outer right rail (see annotated drawings), and a second outer left rail (see annotated drawings) in parallel and spaced relation with the second outer right rail (fig. 1) and a plurality of second outer rungs (left 26s; fig. 2) attached to the second outer left and right rails, the second outer right rail disposed about the second inner right rail with the second inner right rail sliding up and down relative to the second outer right rail (figs. 1 & 2) and a plurality of brackets (see annotated drawings) disposed about the first outer right rail (fig. 1), and the first outer left rail (fig. 1), and the second outer right rail (fig. 1), and the second outer left rail (fig. 1), the brackets providing support to each of the outer right rails and outer left rails and strengthens them against bending forces (an added layer of material inherently strengthens against bending).

    PNG
    media_image13.png
    888
    771
    media_image13.png
    Greyscale

	In regards to claim 13 Simpson does not disclose the hinges articulate at least 80 [degrees]. However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the hinges articulate at least 80 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the hinges articulate at least 80 degrees in order to provide a range where the ladder can be open to where it can stand alone in a sturdy manner while also being foldable to a compact storage friendly configuration.
In regards to claim 13 Simpson does not disclose the bend is at least 7 degrees. However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the bend at least 7 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the bend at least 7 degrees in order to provide a stabilizing point for the outer rails far enough from the inner rails to provide stability while not too far so as to cause cracking at the bend point when a load is applied to the ladder.
In regards to claim 13 Simpson does not explicitly disclose the multipurpose ladder having an ANSI duty rating of at least IA and supports at least 300 lbs. of load without failing.
However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to manufacture the multipurpose ladder of Simpson to comply with the ANSI standards and supports at least 300 lbs. of load in order to withstand large size person/worker without failing and to have the ladder marketable and used by official builders/contractors.
In regards to claim 14 Simpson does not explicitly disclose the first and second outer right rails and the first and second outer left rails each have a web that is less than .041 inches thick. However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the webs of the first and second, left and right outer rails, to be less than .041 inches thick, since such a modification would have involved a mere change in the size.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found that a web of at least .041 inches thickness would be able to withstand sufficient loads for the intended purpose for which the ladder was designed. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, US (2005/0274571).
In regards to claim 21 Simpson discloses:
A multipurpose ladder (10; fig. 1) comprising: a first inner section (right side 22) having a first inner right rail (see annotated drawings), a first inner left rail (see annotated drawings) in parallel and spaced relation with the first inner right rail (as shown in fig. 1) and a plurality of first inner rungs (right 36s; fig. 2) attached to the first inner left and right rail (fig. 2); a first articulated hinge (right hand side 16) attached to the first inner right rail with a first set of fasteners (right hand side124; fig. 10); a second articulated hinge (left hand side 16) attached to the first inner left rail with a second set of fasteners (left hand side 124); a second inner section (left side 22) having a second inner right rail (see annotated drawings), and a second inner left rail (see annotated drawings) in parallel and spaced relation with the second inner right rail (fig. 1) and a plurality of second inner rungs (left 36s; fig. 2) attached to the second inner left and right rails (fig. 2), the second inner right rail attached to the first articulated hinge (see annotated drawings) and the second inner left rail attached to the second articulated hinge (see annotated drawings) so the second inner section can rotate about the first and second articulated hinges relative to the first inner section; a first outer section (right side 20) having a first outer right rail (see annotated drawings), and a first outer left rail (see annotated drawings) in parallel and spaced relation with the first outer right rail (fig. 1) and a plurality of first outer rungs (right 26s; fig. 2) attached to the first outer left and right rails (fig. 2), the first outer right rail disposed about the first inner right rail with the first inner right rail sliding up and down relative to the first outer right rail (fig. 1 & 2), the first outer right rail having a bend (at lock bracket; see annotated drawings) outward relative to the first inner right rail (bend that causes outer rails to extend outward as shown in fig. 1-2) which defines a lower portion (lower portion of first outer right rail) below the bend; a first locking bar (right 102; fig. 2) attached to the first outer section which locks the first inner right rail in place relative to the first outer right rail in a locked state and allows the first inner right rail to slide relative to the first outer right rail in the unlocked state; and a second outer section (left side 20) having a second outer right rail (see annotated drawings), and a second outer left rail (see annotated drawings) in parallel and spaced relation with the second outer right rail (fig. 1) and a plurality of second outer rungs (left 26s; fig. 2) attached to the second outer left and right rails, the second outer right rail disposed about the second inner right rail with the second inner right rail sliding up and down relative to the second outer right rail (figs. 1 & 2).

    PNG
    media_image14.png
    888
    771
    media_image14.png
    Greyscale

	In regards to claim 21 Simpson does not disclose the hinges articulate at least 80 [degrees]. However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the hinges articulate at least 80 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the hinges articulate at least 80 degrees in order to provide a range where the ladder can be open to where it can stand alone in a sturdy manner while also being foldable to a compact storage friendly configuration.
In regards to claim 21 Simpson does not disclose the bend is at least 7 degrees. However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the bend at least 7 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have the bend at least 7 degrees in order to provide a stabilizing point for the outer rails far enough from the inner rails to provide stability while not too far so as to cause cracking at the bend point when a load is applied to the ladder.
In regards to claim 21 Simpson does not explicitly disclose the first and second outer right rails and the first and second outer left rails each have a web that is less than .041 inches thick. However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the webs of the first and second, left and right outer rails, to be less than .041 inches thick, since such a modification would have involved a mere change in the size.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found that a web of at least .041 inches thickness would be able to withstand sufficient loads for the intended purpose for which the ladder was designed. 
In regards to claim 21 Simpson does not explicitly disclose the multipurpose ladder having an ANSI duty rating of at least IA and supports at least 300 lbs. of load without failing, and passes a cantilever bend test, where a load of 500 lbf is applied at a right angle to a bottom of the first right outer rail of the ladder at a web of the first right outer rail and the first right outer rail of the ladder does not fail. However, before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found it obvious that building a ladder that complies with ANSI standards that supports 300 lbs. of load and able to withstand 500 lbf of force applied at a right angle to a bottom of the first right outer rail of the ladder at a web of the first right outer rail and the first right outer rail of the ladder would make for a sturdy ladder that complies with safety standards and capable of being used by official builders/contractors.

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed over prior art.

Response to Arguments
Applicant’s arguments submitted 08/24/2022 have been considered but are moot because the new ground of rejection utilizes newly submitted teaching reference Kurzer, US (2015/0376946) which teaches a process that produces 28 feet ladder that weighs 43 pounds that meets ANSI standards (see excerpt of paragraphs [0027] and [0059] below). In other words, examiner presents that the ladder taught by Kurzer representing a 1.54 lbs. per foot weight to length ratio; hence a simple extrapolation would dictate that following the same manufacturing process, a ladder that is 26 feet, 22 feet, 18 feet and 14 feet would fall within the claims weight to length ratios as described in claim 1 above.


    PNG
    media_image2.png
    207
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    573
    media_image3.png
    Greyscale

Applicant’s arguments in regards to claim 21 i.e.: “The Examiner has rejected Claim 21 as being unpatentable over Simpson. It is respectfully submitted that Claim 21 is patentable for the reasons Claim I is patentable.” Is not commensurate with the rejection since claim 21 does not recite the limitations of the weight to length ratios argued by the applicant in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634